IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 13 EAL 2016
                                              :
                    Respondent                :
                                              :   Petition for Allowance of Appeal from
                                              :   the Unpublished Memorandum and
             v.                               :   Order of the Superior Court at No. 1771
                                              :   EDA 2014 exited December 8, 2015,
                                              :   affirming the Order of the Philadelphia
TYRONE JONES,                                 :   County Court of Common Pleas at No.
                                              :   CP-51-CR-0612181-1973 exited May
                    Petitioner                :   21, 2014


                                         ORDER



PER CURIAM


      AND NOW, this 18th day of April, 2016, the Petition for Allowance of Appeal is

GRANTED limited to the issue of whether Petitioner’s sentence violates the prohibition

against mandatory life sentences for juvenile offenders announced by the Supreme

Court of the United States in Miller v. Alabama, 132 S. Ct. 2455 (2012). As a result of

the recent holding that Miller must be applied retroactively by the States, Montgomery v.

Louisiana, 136 S. Ct. 718 (2016), the Superior Court’s order is VACATED IN PART.

The case is REMANDED to the Court of Common Pleas for further proceedings

consistent with Montgomery. Allowance of appeal is DENIED in all other respects.

      To the extent necessary, leave is to be granted to amend the post-conviction

petition to assert the jurisdictional provision of the Post Conviction Relief Act extending
to the recognition of constitutional rights by the Supreme Court of the United States

which it deems to be retroactive. 42 Pa.C.S. § 9545(b)(1)(iii).

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.




                                    [13 EAL 2016] - 2